Citation Nr: 1506184	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  07-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD), prior to November 28, 2005. 

2.  Entitlement to a rating in excess of 50 percent disabling for PTSD, from February 1, 2006, forward. 

3.  Entitlement to a rating in excess of 20 percent disabling prior to March 8, 2012, and in excess of 40 percent disabling, thereafter, for diabetes mellitus.  

4.  Whether the reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable (zero percent), effective March 1, 2009, was proper.  

5.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) prior to March 8, 2012.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1967 to September 1969.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, July 2006, September 2007, and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In October 2014, the Board remanded the issues listed on the title page for the purpose of affording the Veteran a Board videoconference hearing, which was scheduled in January 2015.  Prior to the scheduled videoconference hearing, the Veteran submitted correspondence, through his representative, in which he withdrew his request for a Board hearing.  As such, the Veteran's appeal was returned to the Board for consideration.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 


FINDINGS OF FACT

1.  On January 7, 2015, prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to a rating in excess of 50 percent disabling for PTSD, prior to November 28, 2005, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  

2.  On January 7, 2015, prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to a rating in excess of 50 percent disabling for PTSD, from February 1, 2006, forward, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  

3.  On January 7, 2015, prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to a rating in excess of 20 percent disabling prior to March 8, 2012, and in excess of 40 percent disabling, thereafter, for diabetes mellitus, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  

4.  On January 7, 2015, prior to the promulgation of a decision in the appeal of the Veteran's claim of whether the reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable, effective March 1, 2009, was proper, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  

5.  On January 7, 2015, prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to TDIU prior to March 8, 2012, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of entitlement to a rating in excess of 50 percent disabling for PTSD, prior to November 28, 2005, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal regarding the issue of entitlement to a rating in excess of 50 percent disabling for PTSD, from February 1, 2006, forward, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal regarding the issue of entitlement to a rating in excess of 20 percent disabling prior to March 8, 2012, and in excess of 40 percent disabling, thereafter, for diabetes mellitus, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal regarding the issue of whether the reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable, effective March 1, 2009, was proper, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of an appeal regarding the issue of entitlement to TDIU prior to March 8, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, the Veteran submitted correspondence, through his representative, dated January 5, 2015, in which he indicated he wanted to "completely withdraw his appeal" and no longer wanted to continue pursuing any issues before the Board.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal for entitlement to a rating in excess of 50 percent disabling for PTSD, prior to November 28, 2005, is dismissed.  

The appeal for entitlement to a rating in excess of 50 percent disabling for PTSD, from February 1, 2006, forward, is dismissed. 

The appeal for entitlement to a rating in excess of 20 percent disabling prior to March 8, 2012, and in excess of 40 percent disabling, thereafter, for diabetes mellitus, is dismissed. 

The appeal for whether the reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable, effective March 1, 2009, was proper, is dismissed. 

The appeal for entitlement to TDIU prior to March 8, 2012, is dismissed. 


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


